Citation Nr: 0804624	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-10 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son, P. M. M.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  He died in October 2004.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran died from sepsis, due to peritonitis, due to 
end stage renal disease, due to diabetes mellitus.

2.  Service-connected osteomyelitis of the jaw and other 
service-connected disabilities did not cause or contribute to 
causing the veteran's diabetes, renal disease, peritonitis, 
or sepsis.


CONCLUSION OF LAW

No service-connected disability caused, or contributed 
substantially or materially to causing, the diseases and 
infections that caused the veteran's death.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received treatment during service for multiple 
and recurrent infections.  After service, the RO granted the 
veteran's claim for service connection for disorders related 
to the infections treated in service.  The appellant 
essentially contends that service-connected chronic 
infections weakened the veteran's immune system, and thereby 
contributed to causing his death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records show two periods of 
hospitalization for recurrent infections of the left side of 
the jaw.  He also received treatment during service for a 
persistent infection on the left index finger, and for 
infections in the right armpit and in the low back area.  
After service, the RO established service connection for 
disabilities involving the jaw.  Over the years, the RO 
adjusted the descriptions and ratings of the jaw 
disabilities.  From an August 2000 rating decision forward, 
the RO assigned a 10 percent disability rating for 
osteomyelitis of the left mandible, and a separate 10 percent 
rating for limitation of temporomandibular articulation 
associated with osteomyelitis of the left mandible.  


The RO established service connection for a scar on the jaw, 
and assigned a 0 percent, noncompensable, rating for scars on 
the jaw and on the left index finger.  The RO also 
established service connection and a 0 percent rating for 
striae distensae (stretch marks) on the shoulders, hips, and 
thighs.

During the years following service, the veteran had further 
treatment for chronic or recurrent infection in the left side 
of the jaw.  Private medical treatment records indicate that 
he had treatment for this disorder in 1959, 1964, and 1968.

The claims file contains records of medical treatment of the 
veteran in the 1950s and 1960s, and from the 1990s forward.  
The later records show multiple serious medical disorders.  
The records indicate that the veteran had diabetes mellitus, 
present from the early 1990s and possibly as early as the 
1980s.  There are indications that the veteran was a smoker, 
and had been found to have hypertension.  In the early 1990s, 
he suffered a severe stroke, which left him aphasic.  He 
developed blood disorders, described as myelodysplastic 
syndromes (MDS) with refractory anemia, which, by 2003, 
required him to undergo blood transfusion every two to three 
weeks.  He developed kidney disease, which came to require 
dialysis for treatment.  In 2003, treating physicians 
described the renal disease as end-stage.  Also in 2003, he 
developed non-healing lesions on his lower extremities, and 
underwent partial amputations of the right and left legs.

VA treatment records from 2004 reflect that treatment for the 
veteran was changed from a VA facility to a private hospital 
when complications required changing his dialysis to 
peritoneal dialysis, which could not be performed at the VA 
facility.  On the veteran's death certificate, the certifying 
physician indicated that sepsis, of about three hours' 
duration, was the immediate cause of the veteran's death in 
October 2004.  The physician reported that the sepsis was due 
to peritonitis, of eight days' duration, and that the 
peritonitis was in turn due to end stage renal disease, of 
two years' duration.  The physician attributed the renal 
disease to diabetes mellitus, of twenty years' duration.

In December 2005, a VA physician reviewed the appellant's 
claims file.  The physician concluded that the veteran's 
sepsis and peritonitis had resulted from an infection caused 
by peritoneal dialysis.  She noted that peritoneal dialysis 
had become necessary because of a lack of vascular access due 
to severe peripheral vascular disease.  She indicated that 
the vascular problems had developed in the 1990s, about 
twenty years after the last recorded treatment for the 
service-connected jaw disorder.  The physician expressed the 
opinion that it was less likely than not that the veteran's 
service-connected jaw condition was related to his ultimate 
death from end-stage renal disease, peritoneal dialysis, and 
sepsis.

In September 2007, the appellant had a hearing at the RO 
before the undersigned Veterans Law Judge.  Mr. P. M. M., a 
son of the veteran and the appellant, also testified at the 
hearing.  The appellant noted that the veteran's multiple 
bacterial infections, beginning in service, had been followed 
by ongoing poor health, and eventually a stroke and other 
serious disorders.  She expressed the opinion that the many 
infections had weakened the veteran's immune system, and had 
made him more susceptible to illnesses.  She asserted that, 
by weakening the veteran's immune system and his overall 
health, the service-connected recurrent infections had 
hastened his death.  Mr. M. recalled his father having 
frequent infections, accompanied by high fevers, and 
sometimes requiring hospital admissions and prolonged 
treatment.  He stated that the veteran's infections and 
fevers were persistent problems, and possibly were more 
debilitating than other disorders, including diabetes and 
kidney disease.

The evidence indicates that the veteran had several serious 
medical disorders.  The appellant asserts that his service-
connected recurrent infections wore down his immune system 
and resistance, and thus contributed to and hastened his 
death.  There is no indication that the appellant has medical 
training.  Therefore, she is not qualified to give an opinion 
as to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The VA physician who reviewed the 
veteran's records provided an opinion against the likelihood 
of a connection between the veteran's service-connected 
disabilities and the causes of his death.  The medical 
opinion against a link between service-connected disabilities 
and the cause of death is more probative than the appellant's 
lay opinion asserting such a link.  Thus, the preponderance 
of the evidence is against the claim, and the Board denies 
the claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As this case concerns service connection for the 
cause of the veteran's death, the degree of disability is not 
at issue.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in a 
letter dated in April 2005.  The notification substantially 
complied with the requirements of Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  While 
the notification did not advise the appellant of the laws 
regarding effective dates for any grant of service 
connection, no effective date for award of benefits will be 
assigned, as the Board has denied the claim.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Such notice was not provided in this case. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
throughout the course of her appeal, the appellant has 
maintained that the veteran's specific service-connected 
disabilities caused or contributed to his death.  VA obtained 
a medical opinion to determine whether there was a 
relationship between the veteran's death and his service-
connected disabilities, as alleged by the appellant.  Thus, 
the opportunity to develop the case that was provided during 
the appeal period rendered any notice error non-prejudicial.  
See Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 
(U.S. Vet. App. January 30, 2008)(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Further, the appellant's representative advanced arguments at 
the September 2007 hearing, discussed the veteran's service-
connected disabilities and the assertions that they were 
related to the cause of his death.  Those actions by the 
appellant's representative indicate actual knowledge of the 
type of evidence necessary to substantiate the claim.  As 
actual knowledge of the evidence necessary to substantiate 
the claim, has been demonstrated and the appellant, or those 
acting on her behalf, have had a meaningful opportunity to 
participate in the development of her claim, the Board finds 
that no prejudice to the appellant will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained medical opinions as 
to the etiology of the veteran's disabilities and the causes 
of his death, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file; and the appellant has 
not contended otherwise.  The Board concludes that VA has 
substantially complied with the notice and assistance 
requirements, and that the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


